 Fill in this information to identify the case:

 Debtor 1          Michael  Lee Sorensen
                   __________________________________________________________________

 Debtor 2              Karla Ann Sorensen
                       ________________________________________________________________
 (Spouse, if filing)

 United States Bankruptcy Court for the: Western
                                         __________ District of Washington
                                                                __________

 Case number           18-42652-BDL
                       ___________________________________________




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                    12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
                              U.S. Bank National Association, not in its individual capacity
                              but solely as trustee for the RMAC Trust, Series 2016-CTT
 Name of creditor: _______________________________________                                                                   2
                                                                                                 Court claim no. (if known): _____________________


 Last 4 digits of any number you use to                                                          Date of payment change:
 identify the debtor’s account:                                  7 ____
                                                                ____ 7 ____
                                                                         2 ____
                                                                             0                   Must be at least 21 days after date       5/1/2021
                                                                                                                                           _____________
                                                                                                 of this notice


                                                                                                 New total payment:                                996.79
                                                                                                                                           $ ____________
                                                                                                 Principal, interest, and escrow, if any

 Part 1:         Escrow Account Payment Adjustment

 1.   Will there be a change in the debtor’s escrow account payment?
      q    No
      q    Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                the basis for the change. If a statement is not attached, explain why: ___________________________________________
                __________________________________________________________________________________________________

                                                     204.75
                   Current escrow payment: $ _______________                                   New escrow payment:                   261.65
                                                                                                                           $ _______________


 Part 2:         Mortgage Payment Adjustment

 2.   Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
      variable-rate account?
      q    No
      q    Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why: _______________________________________________________________________________
                __________________________________________________________________________________________________

                   Current interest rate:             _______________%                         New interest rate:          _______________%

                   Current principal and interest payment: $ _______________                   New principal and interest payment: $ _______________


 Part 3:         Other Payment Change

 3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
      q    No
      q    Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)

                   Reason for change: ___________________________________________________________________________________

                   Current mortgage payment: $ _______________                                 New mortgage payment: $ _______________


Official Form 410S1                                                  Notice of Mortgage Payment Change                                              page 1


              Case 18-42652-BDL                        Doc          Filed 03/16/21             Ent. 03/16/21 11:32:25                  Pg. 1 of 9
Debtor 1         Michael    Lee Sorensen
                 _______________________________________________________                          Case number         18-42652-BDL
                                                                                                                (if known) _____________________________________
                 First Name      Middle Name               Last Name




 Part 4:         Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.
 Check the appropriate box.

     q     I am the creditor.

     q     I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.



 û   _____________________________________________________________
     Signature
                                                                                                  Date     03/15/2021
                                                                                                           ___________________




 Print:             Jesse  A.P. Baker
                    _________________________________________________________                     Title   Authorized  Agent for Creditor
                                                                                                          ___________________________
                    First Name                      Middle Name          Last Name



 Company            Aldridge  Pite, LLP
                    _________________________________________________________



 Address            4375 Jutland Dr Suite 200; P.O. Box 17933
                    _________________________________________________________
                    Number                 Street

                    San  Diego                       CA     92177
                    ___________________________________________________
                    City                                                 State       ZIP Code



 Contact phone      (858) 750-7600
                    ________________________                                                            jbaker@aldridgepite.com
                                                                                                  Email ________________________




*Please note the “Present Payment” referenced in the Escrow Account Disclosure Statement attached to this Notice of Mortgage Payment Change
is the payment the Debtor is contractually due for under the terms of the mortgage. However, the Debtor’s current post-petition payment is as
reflected in the previously filed Notice of Mortgage Payment Change.




Official Form 410S1                                                    Notice of Mortgage Payment Change                                               page 2


            Case 18-42652-BDL                           Doc            Filed 03/16/21           Ent. 03/16/21 11:32:25                Pg. 2 of 9
                                                                                                 ANTICIPATED ESCROW ACCOUNT DISBURSEMENTS
                       Rushmore Loan Management Services                                          COUNTY TAX                                     $2,452.74
                       P.O. Box 55004                                                             HAZARD INS                                       $687.00
                       Irvine, CA 92619



       ANNUAL ESCROW ACCOUNT DISCLOSURE STATEMENT
       AND CHANGE OF PAYMENT NOTICE PREPARED FOR:

           Loan Number:
___        Analysis Date: 02/19/2021
___
                                                                                                 NEW MONTHLY PAYMENT IS AS FOLLOWS:
___                                                                                                                                                 $735.14
                                                                                                 Principal and Interest
                                                                                                 Required Escrow Payment                            $261.65
                MICHAEL L SORENSEN                                                                                                                     $.00
                                                                                                 Shortage/Surplus Spread
                KARLA A SORENSEN                                                                                                                       $.00
                                                                                                 Optional Program Payment
___             18230 ALEXANDER   LN SW                                                                                                                $.00
                                                                                                 Buydown or Assistance Payments
                ROCHESTER  WA   98579-9266                                                                                                             $.00
                                                                                                 Other
                                                                                                  TOTAL MONTHLY PAYMENT                           $996.79
                                                                                                  NEW PAYMENT EFFECTIVE DATE:                  05/01/2021



      FOR BORROWERS IN BANKRUPTCY OR BORROWERS WHOSE DEBT HAS BEEN DISCHARGED IN
      BANKRUPTCY, THIS IS AN INFORMATIONAL STATEMENT AND IT IS NOT AN ATTEMPT TO COLLECT A DEBT.
      PLEASE NOTE THAT EVEN IF YOUR DEBT HAS BEEN DISCHARGED IN BANKRUPTCY AND YOU ARE NO
      LONGER PERSONALLY LIABLE ON THE DEBT, THE LENDER MAY, IN ACCORDANCE WITH APPLICABLE LAW,
      PURSUE ITS RIGHTS TO FORECLOSE ON THE PROPERTY SECURING THE DEBT.

       Rushmore Loan Management Services has completed an analysis of the escrow account. We have adjusted the mortgage payment to reflect changes
       in the real estate taxes and/or property insurance. The escrow items to be disbursed from the account are itemized above. If you have questions
       regarding this analysis, please write to our Customer Service Department at Rushmore Loan Management Services, P.O. Box 55004, Irvine, CA
       92619, or call toll-free 1-888-504-6700.
       In the event you utilize a third party to remit your payments, please inform them of the effective date of any change in your payment.

                                          ANNUAL ESCROW ACCOUNT PROJECTION FOR THE COMING YEAR
       This is an estimate of activity in the escrow account during the coming year based on payments anticipated to be made from the account.
                          PAYMENTS TO                                         PAYMENTS FROM                                         ESCROW ACCOUNT
                        ESCROW ACCOUNT                                        ESCROW ACCOUNT                                             BALANCE
                                                   MIP/PMI         TAXES           FLOOD           HAZ. INS.         SPECIAL     PROJECTED     REQUIRED
          MONTH
          STARTING BALANCE                                                                                                       $1905.36              $0.06-
          MAY   21               $261.65                                                                                         $2167.01            $261.59
          JUN   21               $261.65                                                                                         $2428.66            $523.24
          JUL   21               $261.65                                                                                         $2690.31            $784.89
          AUG   21               $261.65                                                                                         $2951.96           $1046.54
          SEP   21               $261.65                                                                                         $3213.61           $1308.19
          OCT   21               $261.65                       $1226.37                                                          $2248.89            $343.47
          NOV   21               $261.65                                                                                         $2510.54            $605.12
          DEC   21               $261.65                                                                                         $2772.19            $866.77
          JAN   22               $261.65                                                                                         $3033.84           $1128.42
          FEB   22               $261.65                                                                                         $3295.49           $1390.07
          MAR   22               $261.65                                                                                         $3557.14           $1651.72
          APR   22               $261.65                       $1226.37                           $687.00                        $1905.42              $0.00 *

        *Indicates a projected low       point of    $1,905.42    . Under the mortgage contract, state or federal law, the lowest                    monthly
        balance should not exceed               $.00. The difference   between the projected    low point and the amount required                    is $1,905.42   .
        This is the surplus.




                 Please keep this statement for comparison with the actual activity in your account at the end of the next escrow accounting computation year.


            IF THIS ESCROW ANALYSIS INDICATES THAT THERE IS A SURPLUS, IT MAY NOT MEAN THAT YOU
            ARE ENTITLED TO RECEIVE A RETURN OF THAT SURPLUS. THIS ANALYSIS WAS CALCULATED
            BASED ON AN ASSUMPTION THAT THE ACCOUNT IS CURRENT ACCORDING TO THE TERMS OF THE
            NOTE AND MORTGAGE/DEED OF TRUST. IF THE ACCOUNT IS BEHIND, IN DEFAULT, OR IN
            BANKRUPTCY, THIS ANALYSIS MAY NOT REFLECT THE CURRENT STATE OF THE ACCOUNT OR THE
            TERMS OF A BANKRUPTCY PLAN. IF THERE ARE ENOUGH FUNDS IN THE ESCROW ACCOUNT AND
            THE SURPLUS IS $50 OR GREATER, THAT SURPLUS WILL BE MAILED TO YOU WITHIN 30 DAYS,
            PROVIDED THE ACCOUNT IS CURRENT UNDER THE TERMS OF THE NOTE AND MORTGAGE/DEED OF
            TRUST.




       LOAN NUMBER:                                                                                            SURPLUS AMOUNT:                 $1,905.42

       NAME: MICHAEL L SORENSEN


       IF THERE ARE ENOUGH FUNDS IN THE ACCOUNT TO DISBURSE THE PROJECTED OVERAGE AND THE ACCOUNT
       IS CURRENT, THEN THE REFUND WILL BE MAILED TO YOU WITHIN 30 DAYS.




      Case 18-42652-BDL                           Doc            Filed 03/16/21                    Ent. 03/16/21 11:32:25                             Pg. 3 of 9
 Loan Number:                                                                         Name: MICHAEL L SORENSEN

                   ANNUAL ESCROW ACCOUNT DISCLOSURE STATEMENT - ACCOUNT HISTORY
 This is a statement of actual activity in the escrow account from 05/2020       through 04/2021.   Last year's projections    are
 next to the actual activity. The most recent mortgage payment was         $949.27    of which    $214.13   went to the escrow
 account and the remainder of        $735.14     went towards the mortgage loan. An asterisk (*) indicates a difference     between
 a projected   disbursement and actual activity.

                  PROJECTED      ACTUAL               PROJECTED         ACTUAL              DESCRIPTION            PROJECTED           ACTUAL
 MONTH
 STARTING BAL.                                                                                                        $0.00          $3233.73-
  MAY   20       $204.75        $235.71*                                                                            $204.75          $2998.02-
  JUN   20       $204.75        $707.13*                                                                            $409.50          $2290.89-
  JUL   20       $204.75        $596.39*                                                                            $614.25          $1694.50-
  AUG   20       $204.75        $428.26*                                                                            $819.00          $1266.24-
  SEP   20       $204.75                *                                                                          $1023.75          $1266.24-
  OCT   20       $204.75        $856.52*              $892.50       $1226.37*                COUNTY/PARIS           $336.00          $1636.09-
  NOV   20       $204.75        $642.39*                                                                            $540.75           $993.70-
  DEC   20       $204.75        $428.26*                                                                            $745.50           $565.44-
  JAN   21       $204.75        $642.39*                                                                            $950.25            $76.95
  FEB   21       $204.75       $3332.28*                                                                           $1155.00          $3409.23
  MAR   21       $204.75        $204.75                                                                            $1359.75          $3613.98
  APR   21       $204.75        $204.75               $892.50       $1226.37*                COUNTY/PARIS           $672.00          $2592.36
  APR   21                                            $672.00        $687.00*                HAZARD INS.              $0.00          $1905.36

 Last year, we anticipated that payments from the escrow       account would be made during this period totaling             $2,457.00.
 The lowest monthly balance should not have exceeded              $.00, the lowest amount required by the mortgage           contract, state
 or federal law.

 OVER THIS PERIOD, AN ADDITIONAL               $.00 WAS     DEPOSITED INTO THE ESCROW ACCOUNT FOR INTEREST ON ESCROW.

 The actual lowest monthly balance was less than              $.00. The items with    an asterisk on the account   history   may
 explain this, if you would like a further explanation,   please call our toll-free   number:    1-888-504-6700.




Case 18-42652-BDL                    Doc          Filed 03/16/21                Ent. 03/16/21 11:32:25                          Pg. 4 of 9
___
___
___

___



___




      Case 18-42652-BDL   Doc   Filed 03/16/21   Ent. 03/16/21 11:32:25   Pg. 5 of 9
Case 18-42652-BDL   Doc   Filed 03/16/21   Ent. 03/16/21 11:32:25   Pg. 6 of 9
                P.O. Box 55004                        ANTICIPATED ESCROW ACCOUNT DISBURSEMENTS
                Suite 100
                Irvine, CA 92619

                www.rushmorelm.com




FOR BORROWERS IN BANKRUPTCY OR BORROWERS WHOSE DEBT HAS BEEN
DISCHARGED IN BANKRUPTCY, THIS IS AN INFORMATIONAL STATEMENT AND IT IS
NOT AN ATTEMPT TO COLLECT A DEBT. PLEASE NOTE THAT EVEN IF YOUR DEBT
HAS BEEN DISCHARGED IN BANKRUPTCY AND YOU ARE NO LONGER PERSONALLY
LIABLE ON THE DEBT, THE LENDER MAY, IN ACCORDANCE WITH APPLICABLE LAY,
PURSUE ITS RIGHTS TO FORECLOSE ON THE PROPERTY SECURING THE DEBT.


IF THIS ESCROW ANALYSIS INDICATES THAT THERE IS A SURPLUS, IT MAY NOT MEAN
THAT YOU ARE ENTITLED TO RECEIVE A RETURN OF THAT SURPLUS. THIS ANALYSIS
WAS CALCULATED BASED ON AN ASSUMPTION THAT THE ACCOUNT IS CURRENT
ACCORDING TO THE TERMS OF THE NOTE AND MORTGAGE/DEED OF TRUST. IF THE
ACCOUNT IS BEHIND, IN DEFAULT, OR IN BANKRUPTCY, THIS ANALYSIS MAY NOT
REFLECT THE CURRENT STATE OF THE ACCOUNT OR THE TERMS OF A BANKRUPTCY
PLAN. IF THERE ARE ENOUGH FUNDS IN THE ESCROW ACCOUNT AND THE SURPLUS IS
$50 OR GREATER, THAT SURPLUS WILL BE MAILED TO YOU WITHIN 30 DAYS, PROVIDED
THE ACCOUNT IS CURRENT UNDER THE TERMS OF THE NOTE AND MORTGAGE/DEED OF
TRUST.

*If there is an amount listed in the “Actual” column under Payments To Escrow Account on
Page 2 above, then this is the assumption that was made and indicates the amount that
would have been paid into escrow for a contractually current loan. This number does not
represent payments that were actually made by you. As discussed above, these escrow
calculations are calculated based on an assumption that the account would be current
according to the terms of the note and mortgage/deed of trust.




  Case 18-42652-BDL         Doc      Filed 03/16/21   Ent. 03/16/21 11:32:25   Pg. 7 of 9
1    JESSE A.P. BAKER (SBN 36077)
     jbaker@aldridgepite.com
2    ALDRIDGE PITE, LLP
     The Ogden Building
3    9311 SE 36th St, Ste 207
     Mercer Island, WA 98040
4    Telephone: (425) 644-6471
     Facsimile: (619) 590-1385
5
     Mailing Address:
6    4375 Jutland Drive, Suite 200
     P.O. Box 17933
7    San Diego, CA 92177-0933
     Telephone: (858) 750-7600
8    Facsimile: (619) 590-1385
9    Attorneys for U.S. BANK NATIONAL ASSOCIATION, NOT IN ITS INDIVIDUAL
                   CAPACITY BUT SOLELY AS TRUSTEE FOR THE RMAC TRUST, SERIES
10                 2016-CTT
11

12                              UNITED STATES BANKRUPTCY COURT
13                WESTERN DISTRICT OF WASHINGTON - TACOMA DIVISION
14    In re                                                  Case No. 18-42652-BDL
15    MICHAEL LEE SORENSEN and KARLA                         Chapter 13
      ANN SORENSEN,
16                                                           PROOF OF SERVICE BY MAIL
                       Debtor(s).
17

18
                     I, Melissa Gonzalez, declare that:
19
                     I am employed by Aldridge Pite, LLP. My business address is: Fifteen Piedmont
20
     Center, 3575 Piedmont Road, N.E., Suite 500, Atlanta, GA 30305. I am over the age of eighteen
21
     years and not a party to this case.
22
                     On March 16, 2021, I caused the Notice of Mortgage Payment Change to be served by
23
     placing a true and correct copy thereof enclosed in a sealed envelope with postage thereon fully
24
     prepaid in the United States Mail, addressed as follows: SEE ATTACHED SERVICE LIST.
25
              I declare under penalty of perjury that the foregoing is true and correct.
26
     Dated: March 16, 2021                                    /s/ Melissa Gonzalez
27                                                            Melissa Gonzalez
28



                                                       1
Case 18-42652-BDL           Doc     Filed 03/16/21      Ent. 03/16/21 11:32:25       Pg. 8 of 9
                                    SERVICE LIST
 1
   DEBTOR(S)
 2 (VIA U.S. MAIL)

 3 Michael Lee Sorensen
   Karla Ann Sorensen
 4 18230 Alexander Lane SW
   Rochester, WA 98579
 5
   DEBTOR(S) ATTORNEY
 6 (VIA ELECTRONIC NOTICE)

 7 Amanda N Martin

 8 CHAPTER 13 TRUSTEE
   (VIA ELECTRONIC NOTICE)
 9
   Michael G. Malaier
10
   U.S. TRUSTEE
11 (VIA ELECTRONIC NOTICE)

12 U.S. Trustee

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28



                                            2
Case 18-42652-BDL    Doc   Filed 03/16/21   Ent. 03/16/21 11:32:25   Pg. 9 of 9
